Citation Nr: 1527369	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  11-24 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for skin rash.

4.  Entitlement to service connection for skin cancer and residuals, to include squamous cell carcinoma of the lip and basal cell carcinoma of the lower lip.

5.  Entitlement to service connection for a brain tumor with left side paralysis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable evaluation, and denied the Veteran's claims for entitlement to service connection for a heart condition, skin rash, skin cancer, and brain tumor with left side paralysis.  Jurisdiction subsequently transferred to the RO in Reno, Nevada. 

A hearing was held on May 17, 2012, in Las Vegas, Nevada, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Veteran's representative submitted a statement in June 2015, waiving the right to have additional evidence associated with the claims file since the most recently issued Supplemental Statement of the Case considered by the Agency of Original Jurisdiction (AOJ) in the first instance.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand:  To obtain outstanding VA treatment records and to provide the Veteran with VA examination and medical opinions.

The Veteran contends that he is entitled to an increased initial disability rating for his service-connected bilateral hearing loss.  The Veteran currently has a noncompensable rating.  A February 2011 VA audiology consultation note documents that the Veteran underwent audiometric examination at that time, includes the word discrimination percentage for each ear using the Maryland CNC test, and states that pure tones reveal right and left ear normal to moderately severe sensorineural hearing loss.  The specific pure tone measurements from the February 2011 audiogram are not included, thus confounding the Board's ability to determine whether those audiometric findings demonstrate entitlement to a compensable evaluation from that date under 38 C.F.R. § 4.85.  Therefore, on remand, the AOJ should make all attempts necessary to procure a record of the February 2011 audiogram measurements, and associate it with the claims file.

Additionally, the Board notes that the most recent VA treatment record in the claims file is from September 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As the Board is remanding for further development, and more-recent VA treatment records may demonstrate an increase in severity of the Veteran's hearing loss disability since the most recent VA examination, VA treatment records from September 2013 to the present should be acquired on remand.

The Veteran further asserts that he has a heart disability, to include mitral valve prolapse and coronary artery disease, and skin rash due to his exposure to herbicides and that he has skin cancer, including squamous cell carcinoma and basal cell carcinoma of the lip, and a brain tumor as a result of his exposure either to herbicides or ionizing radiation.

The Veteran's service-personnel records confirm he was stationed in the Republic of Vietnam (RVN) from April 1970 to June 1971.  Thus, he is presumed to have been exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307 (2014).  When a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne, Type II Diabetes Mellitus, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, Non-Hodgkin's lymphoma, early-onset peripheral neuropathy, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), AL amyloidosis, and soft-tissue sarcoma.  38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 77 Fed. Reg. 47,924 (Aug. 10, 2012).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, the fact that a veteran may not meet the requirements for service connection on a presumptive basis does not in and of itself preclude the establishment of service connection, as entitlement may alternatively be established on a non-presumptive direct-incurrence basis. 

The Veteran has not yet been provided with VA examination with regard to his claims for service connection for a heart disability, skin rash, skin cancer and residuals, and a brain tumor.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is (1) competent evidence of a current disability or recurrent symptoms, (2) evidence establishing an "in-service event, injury or disease," (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The threshold for finding a link between current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  A VA neurological consult from June 2011 noted an impression of right basal ganglion lesion, and the physician stated that he could not rule out a very slow growing glioma or a lacunar infarction.  A December 2010 VA dermatology note includes an assessment of actinic keratoses of the face and inflamed seborrheic keratosis of the left forearm and left elbow and a June 2009 dermatology note recorded findings of actinic keratosis of the bilateral forearms and on both ear helices.  Additionally, the Veteran's treatment records indicate that he underwent operative recision of right nasal wall basal cell carcinoma by VA in February 2008, had private treatment for lower lip squamous cell carcinoma in the 1990s, and has previously been diagnosed with mitral valve prolapse.  As noted above, the Veteran's in-service exposure to herbicides is presumed.  As clarification is needed with regard to whether the Veteran has actually had a heart disability during the relevant appeal period, and whether any of the Veteran's disabilities are etiologically related to service, VA examination should be provided.

With respect to the Veteran's assertions relating to radiation exposure, the Veteran testified at the May 2012 Board hearing that he was told "through the  veteran grapevine" that the area of RVN in which he was serving was a known "hotspot" for ionizing radiation.  However, the Veteran has not indicated how these other veterans are competent to provide this information (either through personal expertise or through gaining the knowledge from a competent source) or provided information demonstrating that he would qualify as a radiation-exposed veteran under 38 C.F.R. § 3.309(d).  Nevertheless, as the Veteran contends that his disabilities resulted from his exposure to ionizing radiation in RVN, the RO obtained a radiation exposure questionnaire from the Veteran, requested all records concerning the Veteran's exposure to radiation, and received a response from the US Army Dosimetry Center in December 2009 indicating that the Veteran had no such records on file.  Therefore, as no competent evidence has been provided demonstrating that the Veteran was actually exposed to ionizing radiation during service, a medical opinion on its likelihood as the etiology of the Veteran's claimed disabilities is unnecessary.       

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's VA treatment records from September 2013 to the present.  Additionally, make all efforts necessary to obtain a copy of the February 2011 audiogram, and/or a report of the results of pure tone threshold testing performed on that date.  Such audiometric testing was noted in a February 2011 audiology consult record from the Southern Nevada Health Care System.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any current skin disability, to include actinic and seborrheic keratosis.   Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Specify whether the Veteran has had chloracne or other acneform disease consistent with chloracne at any point during the appeal period (December 2010 to present).

b.  Provide an opinion as to whether any "skin rash" disability present during the appeal period (December 2010 to present), to include actinic keratoses and seborrheic keratosis, at least as likely as not (50 percent probability or greater) was caused by his period of active military service.  The examiner should specifically opine regarding the likelihood that the skin disability was caused by the Veteran's conceded exposure to Agent Orange during his service in the Republic of Vietnam.  

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  After completing part one, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any skin cancer residuals.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any residuals of the Veteran's previously-diagnosed squamous cell carcinoma and basal cell carcinoma present at any point during the appeal period (December 2010 to present), including but not limited to whether there has been any active cancer and/or scars from previous recision. 

b.  Provide an opinion as to whether the Veteran's squamous cell carcinoma and basal cell carcinoma at least as likely as not (50 percent or greater probability) was caused by his active military service, to include conceded exposure to Agent Orange during his service in the Republic of Vietnam.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing part one, schedule the Veteran for an examination with a suitably qualified VA medical professional to assess the nature and etiology of any heart disability present during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  Provide a diagnosis for any heart disability present at any point during the appeal period (December 2010 to present).  The examiner is specifically asked to diagnose or rule out mitral valve prolapse and ischemic heart disease (including but not limited to coronary artery disease) during this period.

b.  For any diagnosis provided, state whether the heart disability at least as likely as not (50 percent or greater probability) was caused by the Veteran's military service, to specifically include his conceded exposure to Agent Orange during his service in the Republic of Vietnam.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing part one, schedule the Veteran for an examination with a suitably-qualified VA medical professional to assess the nature and etiology of any brain tumor with left side paralysis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed (other than invasive surgery/biopsy).  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following:

a.  To the extent possible, clarify the diagnosis of the Veteran's brain lesion, variously described as slow-growing glioma, lacunar infarct, epidermoid tumor, acute or subacute focal ischemic change,  etc...

b.  For any diagnosis provided, state an opinion as to the following:

i.  Whether it at least as likely as not (50 percent or greater probability) arose during the Veteran's military service.

ii.  Whether it at least as likely as not (50 percent or greater probability) is causally related to the Veteran's active military service, to include his conceded exposure to Agent Orange while serving in the Republic of Vietnam.  

iii.  In his July 2010 notice of disagreement, the Veteran asserted that his tumor/acute or subacute focal ischemic change could be concussion-related, due to his service with an artillery battalion.  The examiner is also asked to opine on the likelihood (more, less, or equally likely) of such an etiology. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Upon receipt of the medical examination reports, review the requested medical opinions to ensure they are responsive to, and comply with, the directives of this remand and if not, implement corrective procedures.  

7.  After completing the aforementioned, and conducting any additional development deemed necessary, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




